  Case 19-30083              Doc 150    Filed 07/17/19 Entered 07/17/19 15:34:12      Desc Main
                                         Document     Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     (Charlotte Division)

In re:                                                  )         Chapter 11
                                                        )
BALLANTYNE BRANDS, LLC, a Delaware                      )         Case No. 19-30083
limited liability company,                              )
                                                        )
                             Debtor.                    )
In re:                                                  )         Chapter 11
                                                        )
BALLANTYNE BRANDS, LLC, a North                         )         Case No. 19-30084
Carolina limited liability company,                     )
                                                        )        (Jointly Administered)
                             Debtor.                    )

                                       NOTICE OF QUALIFYING BID

         Ballantyne Brands, LLC, a Delaware limited liability company, and Ballantyne Brands,

LLC, a North Carolina limited liability company, the debtors and debtors in possession herein

(jointly, the “Debtors”), hereby give notice that they have received a single qualifying bid (the

“Qualifying Bid”) pursuant to the terms of the Order Approving Revised Sale Procedures (the

“Sale Procedures Order”) entered on June 17, 2019. The Debtors have designated the Qualifying

Bid as the “Prevailing Bid” as that term is defined in the Sale Procedures Order. Accordingly,

the Debtors will not conduct an auction on July 22, 2019.

Dated: Charlotte, North Carolina
       July 17, 2019

                                                 MOON WRIGHT & HOUSTON, PLLC

                                                       /s/ Richard S. Wright
                                                 Richard S. Wright (Bar No. 24622)
                                                 121 West Trade Street, Suite 1950
                                                 Charlotte, North Carolina 28202
                                                 Telephone: (704) 944-6560
                                                 Facsimile: (704) 944-0380
                                                 Counsel for the Debtors



MWH: 10439.001; 00020749.1                          1
 Case 19-30083               Doc 150   Filed 07/17/19 Entered 07/17/19 15:34:12     Desc Main
                                        Document     Page 2 of 2


                                       CERTIFICATE OF SERVICE

         I hereby certify that on this date the foregoing Notice of Qualifying Bid was served by

electronic notification on those parties registered with the United States Bankruptcy Court,

Western District of North Carolina ECF system to receive notices for this case.

Dated: Charlotte, North Carolina
       July 17, 2019

                                                MOON WRIGHT & HOUSTON, PLLC

                                                      /s/ Richard S. Wright
                                                Richard S. Wright (Bar No. 24622)
                                                121 West Trade Street, Suite 1950
                                                Charlotte, North Carolina 28202
                                                Telephone: (704) 944-6560
                                                Facsimile: (704) 944-0380
                                                Counsel for the Debtors




MWH: 10439.001; 00020749.1                         2
